Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This communication is in response to Applicant’s amendment filed on June 17, 2022. Claims 21-40 are pending in this application. The rejection under 35 USC § 101 directed to non-statutory subject matter of claims 21-40 is maintained. The rejections are as stated below. 

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more as discussed in the previous office action mailed on March 17, 2022. Further:
Applicant amended the claims to include "…after receiving the first transaction data: linking, by the chaining engine executing on the central server computer … thereby generating a dynamic chain of linked transactions, wherein in the dynamic chain of linked transactions the first transaction is linked … generating, by the central server computer, a first message indicating a first fraud alert for the first transaction and a second message indicating a second fraud alert for the second transaction…"
However, the claims are directed to an identity chaining fraud detection by linking each transaction to other transactions through commonly shared identities. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of fundamental commercial or business practices, but for the recitation of generic computer component, such as a chaining engine executed on a central server computer, a plurality of merchant computers, one or more user’s computers, one or more databases and a network. That is, other than reciting a server computer, a plurality of merchant computers, user computers, one or more databases and a network nothing in the claim precludes the limitations from practically being performed by methods of organizing human activity. These limitations are directed to an abstract idea because they are activities that falls within the enumerated group of “methods of organizing human activities” in the 2019 PEG. 
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a chaining engine executed on a central server computer, a plurality of merchant computers, one or more user’s computers, one or more databases and a network to perform the steps. The server in the steps is recited at a high level of generality, i.e., as a generic server performing a generic computer function of processing data. This generic server limitation is no more than mere instructions to apply the exception using generic computer component (see Para [0052, 0063-0064] of the specification). Also, these limitations are an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. 
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a server (using the server as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible. 
The analysis above applies to all statutory categories of invention including claims 21, 29 and 37. Furthermore, the dependent claims 22-28, 30-36 and 38-40 do not resolve the issues raised in the independent claims. 
The dependent claims do not add limitations that meaningfully limit the abstract idea. Dependent claims 22-28, 30-36 and 38-40, recite the steps of updating the negative list of the third merchant to include a fourth identity from the first plurality of identities associated with the first transaction, the fourth identity not previously included in the negative list; causing a fraud screening procedure to be applied to the first transaction, the fraud screening procedure determined based on a number of links between the first transaction and the second transaction in the chain of linked transactions, wherein the first plurality of identities includes information specific to the first transaction including at least one of a username, a billing address, a shipping address, a payment card account number, a phone number, an identifier, and an address, wherein the negative list is populated with identities selected by the third merchant; receiving a third transaction, subsequent to the first transaction, from the first merchant; and dynamically linking the third transaction to the chain of linked transactions stored; sending a response to the first merchant, the response indicating whether the first transaction is fraudulent, wherein the response includes a fraud score and wherein the first transaction is linked to a fraudulent transaction conducted by a different merchant that shares at least one identity with the first transaction, and the response further indicates that the first transaction is linked to the one or more fraudulent activities. 
As mentioned above with respect to the independent claims, the generic server limitation is no more than mere instructions to apply the exception using generic computer component. Also, these limitations are an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. 
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply steps performed by a generic computer. The claim merely amounts to the application or instructions to apply the abstract idea on a server, and is considered to amount to nothing more than requiring a generic server to merely carry out the abstract idea itself. 
The dependent claims do not impart patent eligibility to the abstract idea of the independent claims. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as integrating the abstract idea into a practical application. 
Accordingly, claims 21-40 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis. The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 

Response to Arguments
Applicant's arguments with respect to 35 USC § 101 directed to non-statutory subject matter been fully considered but they are not persuasive. The rejection of the previous action was a direct result of the Supreme Court’s decision in Alice Corp. Pty. Ltd v. CLS Bank I’ntl. 573 U.S. ___ (2014). Under Alice. 
The 35 U.S.C. 101 rejection as analyzed by Examiner is consistent with the Mayo framework.
Examiner respectfully disagrees. Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
The proposed amendments do not overcome the 35 U.S.C. 101 rejection. Applicant amended the claims to include the above-mentioned steps. The concept is directed to an identity chaining fraud detection by linking each transaction to other transactions through commonly shared identities, which does not make it less abstract. The same updated analysis based on the new 2019 Patent Eligibility Guidance (2019 PEG) applies to the newly added claimed limitations as discussed above and in the previous office action rejections. 
Examiner addressed all the claim limitations in light of the new 2019 Patent Eligibility Guidance (2019 PEG). 
The instant claims do not attempt to solve an unconventional technological solution, but rather use the processor as a tool to implement the abstract idea. Examiner notes that the instant claims provide a generically computer-implemented solution to a business-related problem. The focus of the claimed invention in the present is not on an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. 
In the non-final mailed March 17, 2022 examiner performs the analysis and clarifies that “…the abstract idea noted in the independent claims…are directed to a method of organizing human activity, which includes fundamental economic principles or practices and interactions between people”. Hence, examiner has indicated that these identified limitations are directed to “interaction/sales activity (interactions between people)” and has provided a justification for why these limitations fall within one of the enumerated groupings of abstract ideas. Receiving and storing transaction data… linking transactions… comparing identities of transactions to a negative list… is clearly related to sales activities. Accordingly, it seems reasonable to examiner to group the abstract idea under “Methods of organizing human activity” as enumerated in Section I of the 2019 PEG. 
A claim may be found to be eligible if it integrates a judicial exception into a practical application as cited by Applicant. However, examiner notes that "claiming the improved efficiency (preventing frau in real-time) inherent with applying the abstract idea on a computer" and does not provide an inventive concept (see MPEP §2106.05(f)(2).) Claiming improved data processing efficiency inherent with applying any improvement to the judicial exception itself on a computer does not provide an inventive concept.
The claims do not integrate the judicial exception into a practical application. As found by the courts “In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly . . ..” SiRF Tech., Inc. v. Int'l Trade Comm'n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Content Extraction, 2013 WL 3964909, at *12 (“the mere use of a computer to more quickly and efficiently . . . accomplish a given task does not create meaningful limitation on an otherwise abstract and wide-ranging concept”).
If the claims are directed to a patent-ineligible concept, for Step 2B we must “look with more specificity at what the claim elements add, in order to determine ‘whether they identify an “inventive concept” in the application of the ineligible subject matter’ to which the claim is directed.” Affinity Labs of Texas, LLC v. DIRECTV, LLC, 838 F.3d 1253, 1258 (Fed. Cir. 2016) (quoting Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016)). We look to see whether there are any “additional features” in the claims that constitute an “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea. Alice, 573 U.S. at 221. 
Examiner notes that the processor limitations and the claim as a whole do not add significantly more than the abstract idea itself, because the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. A generic recitation of a processor performing its generic computer functions does not make the claims less abstract. 
Examiner notes that the focus of the claimed invention in the present is not on an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality nor an inventive solution to any computer specific problem. Also, limiting the use of an abstract idea “‘to a particular technological environment’ does not confer patent eligibility as this cannot be considered an improvement to computer or technology and so cannot be “significantly more.” 
The courts found that “… if a patent’s recitation of a computer amounts to a mere instruction to ‘implement[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S.Ct. at 2358. The claimed invention does not indicate that specialized computer hardware is necessary to implement the claimed systems, similar to the claims at issue in Alice Corp. See Alice Corp., 134 S.Ct. at 2360 (determining that the hardware recited in the claims was “purely functional and generic,” and did not “offer [] a meaningful limitation beyond generally linking the use of the [method] to a particular technological environment, that is, implementation via computers”). 
The claims here are not directed to a specific improvement to computer functionality nor an inventive solution to any computer specific problem. Also, limiting the use of an abstract idea “‘to a particular technological environment’ does not confer patent eligibility as this cannot be considered an improvement to computer or technology and so cannot be “significantly more.” 
The Court gave examples, which included an improvement to another technology or technical field; improvement to the function of the computer itself; or some other meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment. Such as in Diamond v. Diehr, the claims were found statutory in which the Arrhenius equation is used to improve a process of controlling the operation of a mold in curing rubber parts. 
Examiner submits that under the current 35 USC 101 examining practice, the existence of such novel features would still not cure the deficiencies with respect to the abstract idea. See for example: Ultramercial, Inc. v. Hulu, LLC, 112 USPQ2d 1750, U.S. Court of Appeals Federal Circuit, No. 2010-1544, Decided November 14, 2014, 2014 BL 320546, 772 F.3d 709, Page 1754 last two ¶ : “We do not agree with Ultramercial that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete”. Indeed, in this in instant case, the limitations simply narrow or limit the abstract idea without providing anything significantly more than the abstract idea itself. 
Lastly, dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply steps performed by a generic computer. The claim merely amounts to the application or instructions to apply the abstract idea on a processor, and is considered to amount to nothing more than requiring a generic server to merely carry out the abstract idea itself. 
Accordingly, claims 21-40 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis. 

For these reasons the rejection under 35 USC § 101 directed to non-statutory subject matter set forth in this office action is maintained. 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hani Kazimi whose telephone number is (571) 272-6745. The examiner can normally be reached Monday-Friday from 8:30 AM to 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Respectfully Submitted 
/HANI M KAZIMI/             Primary Examiner, Art Unit 3691